UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1398



TRUMILLA FOREMAN,

                                              Plaintiff - Appellant,

          versus


ALLEN WEINSTEIN, Doctor; NATIONAL ARCHIVES AND
RECORDS ADMINISTRATION,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:05-cv-03342-PJM)


Submitted:   November 30, 2007          Decided:     December 17, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Trumilla Foreman, Appellant Pro Se. Larry David Adams, Assistant
United States Attorney, Neil Ray White, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Trumilla   Foreman     appeals   the    district    court’s    order

granting summary judgment to the Defendants in her civil action.

We   have    reviewed   the   record    and   find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Foreman v. Weinstein, No. 8:05-cv-03342-PJM (D. Md.

filed March 27, 2007; entered March 28, 2007).                We dispense with

oral   argument    because    the    facts    and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -